DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Continuation of U.S. Application No. 15/356,972, now U.S. Patent 10,522,245, which is a Divisional of U.S. Application No. 14/479,241, now U.S. Patent 9,529,976, with an earliest priority filing of September 6, 2013. 

Election/Restrictions
2.	Applicant’s election without traverse of various species in the reply filed on April 1, 2022 is acknowledged.  Applicant has elected the species A) was obtained by swabbing a nasal passage of a subject, from the group of species of sample obtained from said swab, drawn to claims 281-283, the species D) detecting the presence of nucleic acid disease marker and an antibody, from the group of species of detecting disease markers, drawn to claims 285 and 286, and the species E) nucleic acid disease marker and I) a cytokine, from the group of species of disease markers, drawn to claims 290 and 291.  Claim 277 is generic to the elected species, which read on claims 277-281, 284, 286-288 and 290-295, which will be examined on the merits.  Claims 282, 283, 285 and 289, drawn to non-elected species, are withdrawn from consideration.  Claims 1-276 were previously canceled. 

Double Patenting
	Nonstatutory Obviousness-type Double Patenting Rejections
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 277-281, 284, 286-288 and 290-295 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,522,245.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,522,245 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach methods for detecting the presence of a disease marker, comprising introducing a cartridge comprising at least two different types of samples into an automatic sample processing device, wherein one of the samples comprises a swab, wherein the automatic sample processing device comprises a sample handling system configured to transport at least a portion of one of the samples, and an optical detector, contacting of the samples with a reagent for the performance of an assay for the detection of a disease marker, moving one of the samples, or portion thereof, to a location suitable for detection of an optical signal from the sample or portion thereof by the optical detector, detecting the presence of the disease marker, and processing the other of the samples using the automatic sample processing device.  In addition, the claims of U.S. Patent No. 10,522,245 teach that the sample handling system is configured to transport an independently movable assay unit, wherein the sample is positioned at a location suitable for detection of an optical signal from the sample by the optical detector. 

5.	Claims 277-281, 284, 286-288 and 290-295 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,283,217.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,283,217 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach methods for detecting the presence of a disease marker, comprising introducing a cartridge comprising at least two different types of samples into an automatic sample processing device, wherein one of the samples comprises a swab, wherein the automatic sample processing device comprises a sample handling system configured to transport at least a portion of one of the samples, and an optical detector, contacting of the samples with a reagent for the performance of an assay for the detection of a disease marker, moving one of the samples, or portion thereof, to a location suitable for detection of an optical signal from the sample or portion thereof by the optical detector, detecting the presence of the disease marker, and processing the other of the samples using the automatic sample processing device.  In addition, the claims of U.S. Patent No. 10,283,217 teach that a sample and a swab sample obtained by a swab are introduced into the automatic sample processing device, wherein the device is also configured to perform nucleic acid assays, immunoassays and also cytometric assays at a cytometry station comprising an imaging device and a stage for receiving a microscopy cuvette, wherein an image is detected with the cytometry station to detect the presence of at least one disease marker in the sample, and performing a nucleic acid assay or an immunoassay assay for the detection of at least another disease marker in the swab sample. 

6.	Claims 277-281, 284, 286-288 and 290-295 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,916,428.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,916,428 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach methods for detecting the presence of a disease marker, comprising introducing a cartridge comprising at least two different types of samples into an automatic sample processing device (see claim 31 of the ‘428 patent), wherein one of the samples comprises a swab, wherein the automatic sample processing device comprises a sample handling system configured to transport at least a portion of one of the samples, and an optical detector (see claim 31 of the ‘428 patent), contacting of the samples with a reagent for the performance of an assay for the detection of a disease marker, moving one of the samples, or portion thereof, to a location suitable for detection of an optical signal from the sample or portion thereof by the optical detector, detecting the presence of the disease marker, and processing the other of the samples using the automatic sample processing device.  In addition, the claims of U.S. Patent No. 9,916,428 teach performing, on at least a portion of a clinical sample, at least one isothermal amplification assay at high temperature without thermal cycling for the detection of at least one nucleic acid disease marker, wherein the assay comprises the use of a nucleic acid polymerase having strand displacement activity and a first and second primer. 

7.	Claims 277-281, 284, 286-288 and 290-295 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,529,976.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,529,976 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach methods for detecting the presence of a disease marker, comprising introducing a cartridge comprising at least two different types of samples into an automatic sample processing device, wherein one of the samples comprises a swab, wherein the automatic sample processing device comprises a sample handling system configured to transport at least a portion of one of the samples, and an optical detector, contacting of the samples with a reagent for the performance of an assay for the detection of a disease marker, moving one of the samples, or portion thereof, to a location suitable for detection of an optical signal from the sample or portion thereof by the optical detector, detecting the presence of the disease marker, and processing the other of the samples using the automatic sample processing device.  In addition, the claims of U.S. Patent No. 9,529,976 teach contacting either the sample or swab sample with the movable assay unit, and performing an assay comprising isothermal non-cycling amplification of a double-stranded target nucleic acid molecule using a primer pair and a polymerase having strand displacement activity. 

8.	Claims 277-281, 284, 286-288 and 290-295 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 184-190 and 192-204 of copending U.S. Application No. 16/382,593.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of copending U.S. Application No. 16/382,593 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach methods for detecting the presence of a disease marker, comprising introducing a cartridge comprising at least two different types of samples into an automatic sample processing device, wherein one of the samples comprises a swab (see claim 194 of the ‘593 application), wherein the automatic sample processing device comprises a sample handling system configured to transport at least a portion of one of the samples, and an optical detector, contacting of the samples with a reagent for the performance of an assay for the detection of a disease marker, moving one of the samples, or portion thereof, to a location suitable for detection of an optical signal from the sample or portion thereof by the optical detector, detecting the presence of the disease marker, and processing the other of the samples using the automatic sample processing device.  In addition, the claims of copending U.S. Application No. 16/382,593 teach that the automatic sample processing device is configured to perform nucleic acid assays and immunoassays, wherein the nucleic acid assay comprises using at least one isothermal nucleic acid amplification method based on use of at least two primers wherein the two primers comprise at least portions of their tail regions that are complementary to one another. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.	Claims 291 and 292 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 291 recites the limitation "wherein said two or more disease markers are selected from a nucleic acid disease marker, a protein disease marker….".  There is insufficient antecedent basis for “said two or more disease markers” in the base claim.  Claim 292 recites the limitation "wherein 1) the swab sample is tested for the presence of a nucleic acid indicative of the infection, and 2) the other of said samples is tested for the presence of an antibody indicative of the infection".  There is insufficient antecedent basis for “the infection” in the base claim. 

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claim 277-281, 284, 286-288 and 290-295 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burd et al. (U.S. Patent Pub. No. 2009/0088336, cited on IDS of 04/01/2022) in view of Henkin, R.I. (U.S. Patent Pub. No. 2011/0166166).
With regards to claim 277, Burd teaches a method of detecting a disease marker (methods, devices and systems are provided for automated detection of analytes in a bodily fluid, including analytes and biomarkers associated with disease, disorders or stages of disorders, see Abstract and paragraphs 111 and 252), comprising:
a) introducing a cartridge comprising at least two different types of samples into an automatic sample processing device (the method comprises providing a device that comprises a cartridge, a sample collection unit for performing automated detection of an analyte in a bodily fluid sample, and a reader and detection and communications assembly, paragraphs 9 and 126; samples may include any bodily fluid, including stool sample or fluids from tissues, also include fingerstick samples, paragraphs 59, 121, 141 and 179; the cartridge comprises the sample collection unit configured to receive the bodily fluid sample, also comprises an array of addressable assay units configure to run a chemical reaction to detect the presence or absence of an analyte, and an array of addressable reagent units corresponding and calibrated to an individual addressable assay unit, such that the device holds all the reagents and liquids required by the assay, paragraphs 9, 10 and 76 and Figure 7), wherein said automatic sample processing device comprises:
i) a sample handling system configured to transport at least a portion of one of said samples (an individual assay unit of the array of assay units and an individual reagent unit of the array of reagent units are configured to be movable into fluid communication such that reagents for running the chemical reaction are brought into contact with the bodily fluid sample in the assay unit, paragraphs 10 and 11; the device may comprise a programmable mechanical device configured to move an individual assay unit from a first location to a second location, and may also comprise a fluid transfer device, such as a pipette and can be automated, paragraph 14); and 
ii) an optical detector (the system may also comprise a detector configured detect signal intensities in a detectable range, such as an optical detector, paragraphs 17 and 89);
b) contacting one of said samples with a reagent for the performance of an assay for the detection of a disease marker (the device is configured to run an immunoassay as well as perform measurements of nucleic acid sequences, paragraphs 11, 18 and 58; assays are performed by a controlled sequence of incubations and applications of reagents to the capture surfaces, paragraphs 107 and 108);
c) moving one of said samples, or portion thereof, to a location suitable for detection of an optical signal from the sample or portion thereof by said optical detector (a sample from the subject is applied to the assembled device or cartridge and the device is inserted into an instrument, wherein a portion of the sample may be moved to a plurality of assay units in sequence or in parallel for performing multiplexed assays, paragraph 108; an assay unit to which a sample is moved may comprise a transparent reaction site with an optically transmissive window permitting light to reach an optical detector, paragraph 89);
d) detecting the presence of a disease marker (the device may be used for detecting a variety of analytes, including biomarkers associated with a particular disease or disease stage, or that are indicative of an infection from a microorganism or virus, paragraphs 252 and 254); and
e) processing the other of said samples using said automatic sample processing device (the device may be used for multiplexed detection of biomarkers using the same cartridge, wherein the multiple assays may be performed without modifying the detector or reading instrument for the assays, paragraph 119). 
With regards to claims 278 and 288, Burd teaches a method comprising performing two or more assays for the detection of disease markers, and detecting two or more disease markers in one or more of said samples, or in one or more portions thereof (the device may be used for multiplexed detection of biomarkers using the same cartridge, wherein portions of the sample are moved to multiple individual assay units in sequence or in parallel, paragraphs 108 and 119). 
With regards to claims 279 and 284, Burd teaches a method wherein said one of said samples comprises a blood sample (samples may include any bodily fluid, including blood samples, include fingerstick blood samples, paragraphs 59, 121, 141 and 179).
With regards to claim 286, Burd teaches a method comprising detecting the presence of a nucleic acid disease marker and an antibody (analytes and disease biomarkers may include nucleic acids and antibodies, paragraphs 251 and 252).
With regards to claim 287, Burd teaches a method wherein said sample has a volume of less than about 500 microliters (blood samples may be obtained by a fingerstick, wherein the volume is in the microliter range, such as about 20 microliters, and may be diluted to about 250 microliters, paragraphs 121, 141 and 179). 
With regards to claims 290 and 291, Burd teaches a method wherein said disease marker, said two or more disease markers, is selected from a nucleic acid disease marker, a protein disease marker, a saccharide, a prostaglandin, a cytokine, histamine, a steroid, and a marker for inflammation (biomarkers associated with a particular disease may be detected by the method and devices, including nucleic acids, expressed proteins and cell markers, serum proteins, polysaccharides and hormones, paragraphs 251 and 252).
With regards to claim 292, Burd teaches a method wherein 2) the other of said samples is tested for the presence of an antibody indicative of the infection (analytes and disease biomarkers may include antibodies, paragraphs 251 and 252).
With regards to claim 293, Burd teaches a method further comprising determining whether the relative amounts of a) nucleic acids indicative of the infection and b) antibodies indicative of the infection indicate that the infection is a recent infection (analytes and disease biomarkers may include nucleic acids and antibodies, wherein the biomarkers may be indicative of any of a variety of infectious agents or pathogens, paragraphs 251, 252 and 254-256; methods may comprise measuring the volume or quantity of an analyte in a sample, paragraphs 26, 53 and 58). 
With regards to claims 294 and 295, Burd teaches a method wherein the method is a point-of service method performed at a point-of-service location, wherein the method may be performed in less than about 40 minutes (the devices are designed as point-of-care devices, wherein the assays may be performed in 30 minutes or less, paragraphs 4, 8 and 58).
However, with regards to claims 277, 280, 281, 284 and 292, Burd does not teach a method wherein one of said samples comprises a swab sample carried on a swab, wherein said swab is entirely contained in the cartridge, and wherein said sample obtained using said swab was obtained by swabbing a nasal passage of a subject and is tested for the presence of a nucleic acid indicative of an infection.  In addition, with regards to claims 290, 291 and 293, Burd does not teach a method wherein a disease marker is a cytokine, and also does not teach measuring relative amounts of nucleic acids and antibodies indicative of a recent or non-recent infection.  
	Henkin teaches methods and compositions for detection of biological substances in nasal specimens of a patient to detect a biological substance or element that is associated with a disease or condition (see Abstract and paragraph 4).  Specifically with regard to claims 277, 280, 281, 284 and 292, Henkin teaches that samples may be obtained with a sample collection device such as a swab, spatula, filter pad or pipette, wherein a swab or other sample is received in a sample processing element comprising a swab holder or a swab processing insert that is tapered or angled to allow a single sample processing element to accommodate all types of swabs with differing amounts of fiber or wound to different levels of tightness to be held securely within the holder or insert, and wherein the sample collection step may be incorporated into a diagnostic device, such as a point-of-care diagnostic device (paragraph 58).  With regards to claims 290-292, Henkin teaches that swab samples may be used to screen patients with potential disorders as part of a point-of-care nasal swab test, wherein the samples may be tested for analytes or diseases that include the use of PCR to enable detection and/or characterization of specific nucleic acid sequences associated with infection diseases, genetic disorders or cellular disorders, including nucleic acid sequences of viral, fungal or bacterial sources, or detecting cytokines such growth factors in the nasal specimen (see paragraphs 152, 170, 172, 205, 207 and 211).  With regards to claim 293, Henkin teaches that the methods may include confirming the presence of one or more biological substances or elements both qualitatively and quantitatively, wherein the results may be suitable for use in diagnosis, prognosis and determination of the suitability of therapeutic interventions (paragraphs 35 and 38), wherein various analytical methods may be applied, including ELISA, fluorometric techniques, mass spectrometry, HPLC, GLC and nucleic acid amplification techniques such as PCR using TaqMan, LCR and isothermal assays (paragraphs 60-63). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of Burd and Henkin since both references teach methods for using point-of-care devices for detecting analytes associated with diseases or conditions.  Burd teaches methods for for automated detection of analytes in a bodily fluid in a point-of-care device (Burd, paragraphs 111 and 252), while Henkin teaches testing of nasal specimens such as nasal secretions, nasal mucus or swab samples that are placed within a holder or a swab holder or a swab processing insert for testing in a point-of-care diagnostic device (Henkin, paragraph 58).  Thus, an ordinary practitioner would have been motivated to combine the methods of Burd and Henkin since Henkin teaches the processing of nasal mucus or swab samples that are placed within a holder for testing within a diagnostic device, a system that could easily be added to the bodily fluid sample testing device taught by Burd since samples such as the nasal specimens and swab samples of Henkin may be processed using a step of moistening the swab using a carrier solution, such as for sampling microbes and viruses (see Henkin, paragraph 58), and thus the samples would be ready for testing using the fluid-based assay units provided in the device of Burd.  Burd and Henkin both teach that their systems are capable of testing a wide variety of analytes, biomarkers or biological substances indicative of various diseases and conditions (see Burd, paragraphs 252-256 and Henkin, paragraphs 152, 170, 172, 205, 207 and 211).  Furthermore, both references teach methods that comprise measuring the volume or quantity of an analyte in a sample, such as nucleic acid or protein-based analytes (Burd, paragraphs 26, 53 and 58; Henkin, paragraphs 35 and 38).  For example, Henkin teaches detection of some pathogens by detection of antibodies raised against the pathogens by the host (Henkin, paragraphs 48 and 49), as well as detection of nucleic acids in nasal specimens such as by LightCycler-PCR-based methods (paragraph 328), and therefore, it would be obvious to use relative measurements of nucleic acid and antibody analytes to determine how recent a patient may have been infected. 

Conclusion
15.	Claims 277-281, 284, 286-288 and 290-295 are rejected over the prior art.  No claims are free of the prior art.  Claims 277-281, 284, 286-288 and 290-295 are also rejected under the judicially created doctrine of obviousness-type double patenting, as discussed above.  In addition, claims 291 and 292 are rejected under 35 U.S.C. 112(b), as being indefinite. 

Correspondence

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637